--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3


SECURITY AGREEMENT




This Security Agreement (“Security Agreement”) is made as of August 13, 2013
(the “Effective Date”), by and between Lucas Energy, Inc., a Nevada corporation
(“LEI”) (as Maker), its principal place of business at 3555 Timmons Lane, Suite
1550, Houston, Texas, 77027; and Louise H. Rogers, an individual who resides in
Tyler, Texas, as her separate property (“Rogers”).  LEI and Rogers are
collectively referred to in this Security Agreement as the “Parties.”


I.
Recitals
 



A.                      Rogers has agreed to loan LEI the principal amount of
Seven Million Five Hundred Thousand and No/100 Dollars ($7,500,000.00) under and
pursuant to that certain Promissory Note dated August 13, 2013 (and as it may be
subsequently renewed, extended, modified, increased, or restated) (the “Note”)
by LEI payable to the order of Rogers, and that certain Letter Loan Agreement
dated August 13, 2013 (and as it may be subsequently amended) (the “Letter Loan
Agreement”), between LEI, as Borrower, and Rogers, as Lender, in exchange for
LEI granting to Rogers a security interest in certain collateral.


B.                      LEI has requested that Rogers loan LEI the principal
amount of Seven Million Five Hundred Thousand and No/100 Dollars ($7,500,000.00)
under and pursuant to the Note and the Letter Loan Agreement, and LEI has agreed
to grant a security interest in and has agreed to pledge certain collateral
described below to Rogers as security for the repayment of the amounts owed by
LEI to Rogers under the Note and for LEI’s performance of all of the terms and
conditions of the Note, the Letter Loan Agreement, this Security Agreement, and
the other Loan Documents.


II.
Agreements
 



In consideration of the above items and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Parties agree to the following terms and conditions:


A.                      Defined Terms.  The definitions set forth in this
Security Agreement control.  Any capitalized terms not defined in this Security
Agreement shall be governed by the Definitions in Schedule A to the Letter Loan
Agreement unless the context of the usage of a term requires a different
definition or unless specifically stated otherwise.  Terms not defined in this
Security Agreement or in Schedule A to the Letter Loan Agreement but that are
defined in the Texas Uniform Commercial Code, as amended as of the date of this
Security Agreement (the “UCC”), have the meanings specified in the UCC, and the
definitions specified in Article 9 of the UCC control in the case of any
conflicting definitions with the UCC.  The singular number includes the plural
and vice versa.  Captions of sections in this Security Agreement do not limit
the terms of those sections.
 
 
 
 
 
 
 
 
 
 
 
Security Agreement
Rogers-Lucas Energy Loan/August 13, 2013
Page  1 of 14
 

--------------------------------------------------------------------------------

 


B.                      Collateral.  The Parties agree that the term
“Collateral,” as used in and for the purposes of this Security Agreement, means
the following specific assets:


1.                      all assets of LEI, including but not limited to goods,
furniture, fixtures, equipment (including but not limited to machinery,
furniture, fixtures, manufacturing equipment, shop equipment, office equipment,
parts, and tools, wherever located), inventory, cash, accounts, accounts
receivable, contract rights, letter of credit rights, commercial tort claims,
chattel paper, instruments, promissory notes, deposit accounts, securities and
all other investment property, and general intangibles (including but not
limited to all copyrights, trademarks, service marks, patents, inventions, trade
secrets, exclusive licenses, processes, systems, and goodwill), any and all
after-acquired property, and any and all proceeds of any of LEI’s assets that
now exist or that are subsequently acquired;


2.                      the Mortgaged Property and any and all Mortgages;


3.                      all distributions, proceeds (both cash and non-cash),
insurance proceeds, monies, income, and benefits arising from, by virtue of, or
payable with respect to the items of Collateral described above; and


4.                      any and all products of, accessions to, substitutions
for, insurance distributions for, and cash and other proceeds of any and all of
the items of Collateral described above.


C.                      Security Interest.  To secure the payment and
performance of the Obligations (as that term is defined in this Security
Agreement) by LEI under the Loan Documents (and any Notes or Security Documents
issued pursuant to them), LEI grants to Rogers a continuing security interest
(the “Security Interest”) in the Collateral.  This Security Interest is intended
to extend to all products, accessions to, and cash and other proceeds of all of
the items of Collateral described above.  The security interest granted under
this Security Agreement, or under any other security instruments executed and
delivered at any time, now or in the future, pursuant to the terms of the Loan
Documents, shall secure the obligations and indebtedness described in the Loan
Documents.


D.                      Perfection by Possession.  In addition to any Financing
Statements that are required to be filed by Rogers or that may at her option be
filed, Rogers or her designee shall have the right to maintain possession of any
of the Collateral for which perfection is primarily accomplished by possession,
and shall have the right to and any and all powers of attorney necessary to
enforce her Security Interest in any or all of the Collateral until any and all
amounts due under the Loan Documents and/or any other instrument or agreement
between the Parties are paid in full and the instruments are all terminated.


III.
Representations and Covenants
 



A.                      Representations.  LEI represent to Rogers as follows:
 
 
 
 
 
 
 
 
 
 

 
 Security Agreement
Rogers-Lucas Energy Loan/August 13, 2013
Page  2 of 14
 

--------------------------------------------------------------------------------

 
1.                      LEI is the legal and beneficial owner of the Collateral;


2.                      to the best of LEI’s knowledge, no dispute, setoff, or
counterclaim exists with respect to any part of the Collateral;


3.                      the Collateral is owned by LEI, free and clear of any
pledge, mortgage, hypothecation, lien, charge, encumbrance, or security interest
except as previously held by Rogers or as created or permitted in this Security
Agreement, or that have been previously disclosed to Rogers and will be
extinguished within five Business Days of the date of this Security Agreement;


4.                      no restrictions upon the transfer of any of the
Collateral exist other than those clearly disclosed by LEI to Rogers in writing;


5.                      LEI has the full power, authority, and legal right to
transfer its respective items of Collateral free of any encumbrances and without
obtaining the consent of any other person or entity that has not already been
obtained;


6.                      the execution and delivery of the Loan Documents and the
performance of their terms will not result in any violation of any provision of
any applicable Bylaws or Operating Agreement or violate or constitute a default
under the terms of any material agreement, material indenture or other
instrument, license, judgment, decree, order, law, statute, ordinance, or other
governmental rule or regulation applicable to LEI or any of its respective
property;


7.                      this Security Agreement is a valid assignment of and
creates a valid first lien upon and security interest in the Collateral and the
proceeds of the Collateral (except as expressly set forth in this Security
Agreement);


8.                      LEI is organized under the laws of Nevada and its exact
legal name is set forth in the opening paragraph of this Security Agreement; and


9.                      LEI does not conduct business under any names than the
name under which it was organized.


The representations set forth in items 1 through 9 of this Section shall be
deemed given again whenever LEI delivers additional Collateral that may be
required by this Security Agreement.


B.                      Covenants.  LEI covenants to do the following:


1.                      deliver to Rogers and/or her designated agent any
certificates or instruments that represent its interest in the ownership
interests, if any, provided as Collateral (a “Pledged Interest”), to notify any
entity represented within the Collateral that a security interest has been
granted to Rogers, to obtain consent from each entity requiring consent that a
security interest has been granted to Rogers, and to comply with any additional
notice, consent, acknowledgement, waiver, or agreement requirements that may be
set forth in the respective entity’s governing documents;
 
 
 
 

 
 Security Agreement
Rogers-Lucas Energy Loan/August 13, 2013
Page  3 of 14
 

--------------------------------------------------------------------------------

 
2.                      from time to time promptly execute and deliver to Rogers
all other assignments, certificates, proxies, entitlement orders, supplemental
writings, and financing statements, and do all other acts and things that Rogers
may reasonably request in order to evidence the assignment and perfect and
enforce the Security Interest granted in this Security Agreement;


3.                      promptly furnish to Rogers or her attorney or agent with
any and all information or writings that Rogers or her attorney or agent may
reasonably request concerning the Collateral;


4.                      promptly notify Rogers and her attorney of any claim,
action, or proceeding affecting the Collateral or any part of the Collateral,
and at the request of Rogers, appear in and defend, at its own expense, the
action or proceeding;


5.                      notify Rogers and her attorney immediately if either of
them becomes aware of the occurrence of any event, fact, or condition that could
become an Event of Default under the Loan Documents (or any Note issued pursuant
to the Loan Documents);


6.                      if an event of default occurs, then LEI shall promptly
pay to Rogers the amount of all court costs, actual attorney’s fees, costs of
collection, and expenses of litigation incurred by Rogers in enforcing the Loan
Documents;


7.                      if an Event of Default occurs and continues, promptly
deliver all proceeds constituting part of the Collateral to Rogers as and when
first received by LEI; and


8.                      not attempt to or actually sell, assign, or transfer the
Collateral (except for sales, assignments or transfers expressly permitted by
Section 8(i) of the Letter Loan Agreement) or the lien created by this Security
Agreement, nor create or permit to exist any other lien or security interest in,
nor otherwise encumber or permit to exist any encumbrance on, any of the
Collateral (except as expressly permitted by Section 8(e) of the Letter Loan
Agreement), nor permit any of the Collateral to be or become subject to any
financing statement, lien, attachment, execution, sequestration, or other legal
or equitable process, nor any lien or encumbrance of any kind other than as
permitted by this Security Agreement.


C.                      Additional Liens.  LEI expressly agrees that it must
comply with all of the following provisions before it may grant an effective
second or other lien on the Collateral:


1.                      Any second or other lien given on the Collateral must be
made expressly subordinate to Rogers’ lien.  LEI shall ensure that the paperwork
documenting the transaction with the second or other lienholder properly
notifies the second and/or other lienholder of the existence of Rogers’ first
lien and that the second and any other lienholder clearly acknowledges Rogers’
existence and status as first lienholder on all of the Collateral and that the
subsequent lienholder’s debt and security interest is fully and completely
subordinated to Rogers.
 
 
 
 
 

 
 Security Agreement
Rogers-Lucas Energy Loan/August 13, 2013
Page  4 of 14
 

--------------------------------------------------------------------------------

 
2.                      LEI shall ensure that the paperwork documenting the
transaction with the second and any other lienholder clearly instructs the
second and any other lienholder that it may not even attempt to collect or
execute on the Collateral without first ensuring that the entire first lien
balance is paid in full and all loan or credit transactions between LEI and
Rogers are completely terminated and are no longer in effect.  The second and
any other lienholder must be required to give notice of any default related to
the subordinated lien to LEI and Rogers concurrently before the second or any
other lienholder may exercise any collection efforts against the
Collateral.  All paperwork related to any proposed second lien on any of the
Collateral must be presented to and approved by Rogers’ attorney before LEI may
enter into an agreement authorizing a second lien on the Collateral.


3.                      LEI shall defend, at its own expense, against any claims
by any lienholders other than Rogers against the Collateral.


4.                      LEI shall keep Rogers’ counsel informed of the status of
any second and any other lien granted by LEI and of any default or alleged
default by LEI on the transaction secured in whole or in part by the second
and/or other lien, and shall reimburse Rogers for any and all actual attorney’s
fees, court costs, and expenses incurred by Rogers that Rogers or her counsel
deemed necessary to protect the Collateral within fifteen days after the
submission of an invoice for the fees or expenses to LEI by Rogers’ counsel.


5.                      LEI shall provide Rogers’ counsel with fully-executed
copies of all documents related to any transaction giving any third party a
second or other lien on any or all of the Collateral within three business days
of the last signature date on the transaction or the date the transaction is
funded, whichever is earlier.


6.                      Rogers has the express right, in her sole discretion, to
refuse to allow a second or other lien to be placed on any of the Collateral
securing the Note.


D.                      Perfection; Protection of Collateral;
Indemnification.  LEI shall cause the execution of any instrument reasonably
necessary to carry out the terms of and its Obligations under the Loan Documents
and any accompanying or related Promissory Note and/or Security Document.  LEI
shall cause any entity in which it has the right or power to produce an
affirmative and effective act to execute guarantees, notes, and security
instruments as reasonably necessary to carry out the provisions of the Loan
Documents and to ensure the broadest and most effective security for Rogers for
all funds loaned to LEI by Rogers.  LEI shall bear the cost of perfection of all
Security Interests granted under this Security Agreement in any applicable or
desirous jurisdiction as necessary to protect Rogers, and, in addition, as may
be directed by Rogers or her attorney in her sole and exclusive discretion.  LEI
shall be the guarantor of the perfection of Security Interests under this
Security Agreement and no failure on the part of Rogers to perfect shall inure
to the benefit of LEI or any assignee, holder, or trustee in bankruptcy as any
failure of this type shall be deemed the fault and to the prejudice of LEI and
its estate.  LEI shall execute any and all documents reasonably necessary to
carry out the provisions of all of the Loan Documents and/or any Note or
Security Document executed pursuant to the Loan Documents.  LEI shall pay all
costs and all actual attorneys’ fees incurred by Rogers in connection with any
of Rogers’ loans to LEI, the Loan Documents, the execution of any documents
under it, and the perfection of any Security Interests under it within fifteen
days of presentation to LEI of these charges by Rogers’ attorney.  LEI also
agrees that it will use its best efforts to protect its respective items of
Collateral; to prevent any loss, theft, substantial damage, destruction, sale,
or encumbrance to or of any of its respective items of Collateral; and to defend
against any actual or attempted levy, seizure, or attachment of or on any of its
respective items of Collateral.
 
 
 
 
 Security Agreement
Rogers-Lucas Energy Loan/August 13, 2013
Page  5 of 14
 

--------------------------------------------------------------------------------

 
In the event Rogers finds it necessary to take action to protect the Collateral
against the actions of third parties or against any wrongful conduct of LEI, or
in the event that Rogers finds any failure by LEI to use its best efforts to
protect its respective Collateral, LEI agrees that it shall indemnify Rogers for
any and all actual attorney’s fees, court costs, and any and all other expenses
incurred in her efforts to protect the Collateral.  LEI understands and agrees
that it shall promptly ensure payment to Rogers for any and all of these
expenses and shall do so, from time to time, as reasonably necessary to fund and
maintain the litigation so that Rogers shall not be required to expend her own
funds on this litigation while pending.  In no event shall these attorney’s fees
and expenses be paid later than fifteen days after the date on which they are
submitted to LEI.  Submission of fee statements by Rogers’ attorney to LEI for
any provision under this Security Agreement constitutes submission to LEI.


IV.
Default
 



A.                      LEI will be in default of the Note, this Security
Agreement, and the other Loan Documents if LEI fails in its performance of any
duty imposed on it in any of the Loan Documents, or if any of the following
happens (“Default” or “Event of Default”):


1.                      LEI fails to timely make any principal or interest
payment on the Note (at which time default interest and late payments set forth
in the Note automatically apply retroactively for that payment through the date
the payment is made in full), and Rogers gives notice of this failure to LEI but
does not receive the payment in full on or before the fifteenth day after the
date Rogers gives LEI notice of its failure to pay as per the provisions of
Section 9(a) of the Letter Loan Agreement;


2.                      LEI fails to timely make any payment of any Obligation
due pursuant to this Agreement, the Note, the Security Agreement, or any of the
other Loan Documents, and Rogers gives notice of this failure to LEI but does
not receive the payment in full on or before the tenth day after the date Rogers
gives Lucas the notice;


3.                      LEI attempts to sell or transfer or to allow a lien on
any of the Collateral in violation of the Letter Loan Agreement without Rogers’
express written consent or compliance with the provisions of Section III(C)
above;
 
 
 
 
 
 
 
 
 
 

 
Security Agreement
Rogers-Lucas Energy Loan/August 13, 2013
Page  6 of 14
 

--------------------------------------------------------------------------------

 
4.                      subject to the exceptions expressly stated in this
Security Agreement, if LEI sells or transfers any Pledged Interest in a
particular entity or any right to receive money held by that particular entity
and the proceeds of that sale are not delivered to Rogers within five business
days of the receipt of any part of the proceeds;


5.                      LEI defaults under any loan, extension of credit,
security agreement, purchase or sales agreement, contractual obligation, or any
agreement in favor of any creditor or person (as “default” is defined in that
instrument and after giving effect to all applicable cure periods) and that
default results in LEI owing, through default and/or acceleration, an amount in
excess of $250,000.00, or as otherwise set forth in Section 9(g) of the Letter
Loan Agreement;


6.                      LEI fails to timely comply with the Obligations (other
than those Obligations specifically identified in this Section);


7.                      LEI breaches any covenant, representation, or warranty
in any of the Loan Documents, and LEI does not cure that breach within the cure
period, if any, set forth in the Loan Documents, and LEI agrees to give Rogers
prompt notice of any breach under this provision;


8.                      LEI makes an assignment for the benefit of creditors,
files for bankruptcy protection, is adjudicated insolvent, a receiver is
appointed for any wholly or partially owned entity in which LEI is a member,
partner, shareholder, or equitable holder of any type, or any involuntary
proceeding is commenced against LEI under any bankruptcy or insolvency laws and
that involuntary proceeding is not dismissed within sixty days after it is
filed, or as otherwise set forth in Section 9(e) of the Letter Loan Agreement;


9.                      An order, judgment, or decree is entered by any court of
competent jurisdiction or other competent authority approving a petition
appointing a receiver, custodian, trustee, intervenor, or liquidator of LEI or
of all or substantially all of its assets, and the order, judgment, or decree
continues unstayed and in effect for a period of sixty days; or a complaint or
petition is filed against LEI seeking or instituting a bankruptcy, insolvency,
reorganization, rehabilitation, or receivership proceeding of LEI, and the
petition or complaint has not been dismissed within thirty days after it was
filed;


10.                    a final, non-appealable judgment in litigation or
arbitration is entered against LEI where the total amount of the judgment,
including actual damages, pre- and post-judgment interest, attorney’s fees,
court costs, and/or punitive damage, exceeds $250,000.00; and/or


11.                    an Event of Default, as defined in the Letter Loan
Agreement or in any of the other Loan Documents, occurs.


The terms “Default” and “Event of Default,” as used throughout this Security
Agreement, shall always mean and include all of items 1 through 11 above.
 
 
 
 
 
 
 
 

 
Security Agreement
Rogers-Lucas Energy Loan/August 13,
2013                                                                                                                          
Page  7 of 14
 

--------------------------------------------------------------------------------

 
B.                      If an Event of Default occurs, then Rogers shall have
all of the rights and remedies available to her under the law as well as all of
those set forth in each of the Loan Documents.


V.
Effects of and Remedies for an Event of Default
 



A.                      Notice of Default.  Rogers is only required to provide
LEI with notice of any Default by LEI as set forth in the Letter Loan
Agreement.  However, failure by Rogers to give notice of Default payment to LEI
does not relieve LEI of its obligation to make the payment or otherwise cure the
Default, nor does it relieve LEI of its obligation to pay the default interest
rate and late payment fee described in the Note upon the failure to timely make
and principal or interest payment as provided in the Loan Documents.


B.                      Adjustments and Distributions.  If an Event of Default
has occurred and continues, all payments and distributions of any nature
pertaining to the Collateral shall be delivered to Rogers to be applied toward
payment of the Obligations.  If any of the Collateral is converted into another
type of property or if any money or other proceeds are paid or delivered to or
for credit to the account of LEI as a result of that Party’s rights in the
Collateral, all of that property, money, and/or other proceeds are part of the
Collateral.  After an Event of Default, LEI will immediately pay and deliver all
property, money, and other proceeds of Collateral that it has or has received to
Rogers, and LEI shall take all other steps necessary to ensure Rogers has
control over the Collateral.  In this event, and if Rogers so requests, LEI will
promptly endorse or assign all other property and proceeds that are included in
the Collateral to Rogers and deliver to Rogers all proceeds that require
perfection by possession under the UCC and that Rogers does not already
have.  If any of this property requires any additional security agreement,
financing statement, or other writing to create or perfect a security interest
in favor of Rogers, LEI shall promptly execute and deliver or cause to be
executed and delivered to Rogers any document or instrument Rogers deems is
reasonably necessary or proper for those purposes.  Rogers shall not be liable
for any error, omission, or delay occurring in the settlement, collection, or
payment related to the Collateral or of any property or instrument received
pursuant to this Security Agreement.


C.                      Remedies.  If an Event of Default occurs and continues,
in addition to any other rights and remedies that Rogers may have under the
Letter Loan Agreement, this Security Agreement, under the UCC, or otherwise,
Rogers may, to the extent permitted by applicable law and at her discretion, and
without notice to LEI except as specifically provided, take any one or more of
the following actions without liability except to account for property actually
received by her, and LEI agrees that it is commercially reasonable for Rogers,
in her sole discretion, to do any of the following:


1.                      receive the income, property, and other distributions
related to the Collateral and hold them or apply them to the Obligations in any
order selected by Rogers;


2.                      exchange any of the Collateral for other property upon a
reorganization, dissolution, or other readjustment and, in connection with the
exchange, deposit any of the Collateral with any committee or depository upon
any terms that Rogers may determine;
 
 
 
 
 

 
Security Agreement
Rogers-Lucas Energy Loan/August 13,
2013                                                                                                                        
Page  8 of 14
 

--------------------------------------------------------------------------------

 
3.                      in her name, or in LEI’s name, demand, sue for, collect,
or receive any money or property at any time payable with respect to any of the
Collateral and, in connection with these efforts, endorse notes, checks, drafts,
money orders, and other instruments in LEI’s name, as applicable;


4.                      apply any cash held as Collateral to the Obligations and
reduce her claim to judgment or foreclose or otherwise enforce the Security
Interest, in whole or in part, by any available procedure;


5.                      make any compromise or settlement deemed advisable with
respect to any of the Collateral;


6.                      renew, extend, or otherwise change the terms and
conditions of any of the Collateral or the Obligations;
 
7.                      take or release any other collateral as security for any
of the Collateral or the Obligations;


8.                      add or release any guarantor, endorser, surety, or other
party to any of the Collateral or the Obligations;


9.                      without demanding performance or making any other
demand, advertisement, or notice of any kind (except the notice specified in the
Loan Documents for the late payment of interest, and the notice specified below
of public sale or private sale if required under the UCC) to or upon LEI, or
upon any other person (all of which are, to the extent permitted by law,
expressly waived), immediately convert the Collateral or any part of it into
cash, and sell or otherwise dispose of or, if appropriate, issue entitlement
orders with respect to, or deliver the Collateral or any part of it or interest
in it in one or more parcels at public or private sale or sales at Rogers̓
office or elsewhere, at any price and on any terms (including, without
limitation, a requirement that any purchaser of any of the Collateral purchase
the Collateral for investment without any intention to make any distribution of
it) that she deems best, for cash or on credit, or for future delivery without
assumption of any credit risk, with any purchaser to purchase the Collateral at
any sale free from any right of equity of redemption in LEI, and the right of
equity of redemption is expressly waived and released by LEI;


10.                      request an appropriate court to appoint a receiver for
the Collateral, or any part of it, and LEI, by its execution of this Security
Agreement, consents to the appointment of a receiver; and


11.                      exercise any other rights she may have under this
Security Agreement or any of the other Loan Documents, or under the UCC, or
otherwise.
 
 
 
 
 

 
Security Agreement
Rogers-Lucas Energy Loan/August 13,
2013                                                                                                                           
Page  9 of 14
 

--------------------------------------------------------------------------------

 
D.                      Notification of Sale.  Reasonable notification of the
time and place of any public or private sale or disposition of the Collateral
shall be sent to LEI and to any other person or entity entitled under law to
notice; provided that if any of the Collateral threatens to decline speedily in
value or is of the type customarily sold on a recognized market, Rogers may
sell, issue entitlement orders, or otherwise dispose of the Collateral without
notification, advertisement, or other notice of any kind.  LEI agrees that
notice sent or given not less than seven calendar days prior to the taking of
the action to which the notice relates is reasonable notice for purposes of this
Section.  The sale of any part of the Collateral shall not exhaust Rogers’ power
of disposition of any of the remaining Collateral.  Rogers is under no duty to
exercise or withhold the exercise of any of the rights, powers, privileges, or
options expressly or implicitly granted to Rogers in this Security Agreement,
and Rogers is not responsible for any failure to do so or delay in so doing.


E.                      Enforcement of Rights.  LEI agrees that it is
commercially reasonable for Rogers to exercise her rights related to the
Collateral in any manner and in any order Rogers may determine.  Nothing
contained in this Security Agreement requires Rogers to sell all or any part of
the Collateral or to collect, or attempt to collect, any sum payable by reason
of the Collateral before Rogers may assert liability and collect the
Obligations, nor is Rogers obligated to attempt to collect the Obligations
before selling all or any part of the Collateral.  Rogers may, without
foreclosing on the Collateral, collect and otherwise enforce on the Collateral
or any proceeds of any Collateral all amounts owing under the Loan Documents
(and/or under any Note or Security Document issued pursuant to the Loan
Documents) or otherwise enforce any or all of LEI’s or Rogers’ rights under the
Loan Documents or in any of the Collateral and apply those collections as
provided in this Security Agreement, or she may foreclose on the
Collateral.  Rogers may hold funds as additional Collateral or may, at her
discretion, apply them to the Obligations.  Rogers may attempt to collect from
any person liable to LEI to deliver any proceeds related to the Collateral, by
suit or otherwise, any sums due and to otherwise to enforce LEI’s rights
regarding those proceeds.


F.                      Power of Attorney.  LEI appoints Rogers (and her
successors and assigns) as its respective attorney-in-fact (without requiring
her to act in that capacity), with full power of substitution, to do any act
that LEI is obligated to do by this Security Agreement, including but not
limited to the power to do the following: (a) endorse the name of LEI on all
checks, drafts, money orders, or other instruments for the payment of monies
that are payable to LEI and constitute collections of the Collateral; (b)
execute in the name of LEI any schedules, assignments, instruments, documents,
financing statements, applications for registration, and other papers to
perfect, preserve, or enforce the Security Interest; (c) exercise all rights of
LEI in its respective items of Collateral, save and except the LEI’s voting
rights, which pass to Rogers only after an Event of Default has occurred and has
not been timely cured by LEI; (d) make collections and execute all papers and
instruments and do all other things it deems appropriate to preserve and protect
the Collateral and to protect Rogers̓ interest in the Collateral; (e) release
any Party liable on the Collateral and to give receipts and acquittances and
compromise disputes related to the Collateral; (f) release security for any
Collateral; (g) make withdrawals from deposit accounts and other accounts with
any financial institution, wherever located, into which proceeds from the
Collateral may have been deposited and to apply those funds to the payment of
the Obligations; and (h) do all acts and things and execute all documents in the
name of LEI or otherwise, that Rogers reasonably deems are necessary, proper,
and convenient in connection with the preservation, perfection, and enforcement
of her rights under this Security Agreement.  Rogers may use this Power of
Attorney only for purposes proper under this Security Agreement, the Loan
Documents, and any Notes executed pursuant to this Security Agreement for her
benefit and she shall owe no other duty as agent when exercising these powers.
 
 
 
 
 
 
 
 
Security Agreement
Rogers-Lucas Energy Loan/August 13,
2013                                                                                                                         
Page  10 of 14
 

--------------------------------------------------------------------------------

 
All persons dealing with Rogers pursuant to this power of attorney shall be
fully protected in treating the powers and authorities conferred by this Section
as continuing in full force and effect until advised by Rogers that all
Obligations are finally paid.  The powers and authority granted pursuant to this
Security Agreement are made for valuable consideration, are coupled with an
interest, are irrevocable and non-terminable so long as any part of the
Obligations is unpaid, and until LEI has fully and finally complied with all of
the Obligations.  These Powers of Attorney are durable and they shall not be
affected by any act of LEI or any other person or entity or by operation of law,
including, without limitation, the dissolution, death, disability, or
incompetency of any person or entity.  Rogers agrees she will not exercise her
powers as attorney-in-fact until an Event of Default occurs.

VI.
Miscellaneous Provisions
 



A.                      Notices.  All notices under or pursuant to this Security
Agreement shall comply with the section entitled “Notices” set forth in the
Letter Loan Agreement.


B.                      Duties of Rogers.  Rogers̓ duty regarding the Collateral
at any time prior to full and final payment of all of the Obligations is solely
to use reasonable care in the custody and preservation of the
Collateral.  Rogers is deemed to have exercised reasonable care in the custody
and preservation of the Collateral if the Collateral is accorded treatment
substantially equal to that which Rogers accords her own property.  Rogers has
no responsibility for ascertaining or taking action with respect to fixing or
preserving rights against prior parties to the Collateral, calls, conversions,
exchanges, maturities, tenders, or other matters relative to any Collateral or
for informing LEI of these matters regardless of whether Rogers has or is deemed
to have any knowledge of these matters.  Rogers is not required to take any
steps necessary to preserve any rights in the Collateral against prior parties
or to protect, perfect, preserve, or maintain any Security Interest given to
secure the Collateral.  Rogers is not liable for her failure to use due
diligence in the collection of the Obligations, or for her failure to give
notice to LEI of default in the payment of the Obligations, or in the payment of
or upon any security, whether pledged under this Security Agreement or
otherwise, nor for a decline in the market value of the Collateral.


C.                      Indemnification.  LEI agrees to indemnify and to hold
Rogers harmless, in the absence of Rogers’ gross negligence or willful
misconduct, from and against any loss, claim, demand, or expense (including
attorney’s fees) by reason of, or in any manner related to, the Collateral or
the foreclosure, sale, or other disposition and subsequent ownership of any part
of the Collateral, including but not limited to any claim that may arise because
of any alleged breach of warranty concerning the Collateral.


D.                      Expenses.  If an Event of Default under any of the Loan
Documents occurs, LEI shall promptly pay, upon demand, any and all actual
attorney’s fees and out-of-pocket expenses incurred by Rogers related to the
Event of Default to the extent permitted by applicable law, but in no event
shall these attorney’s fees and expenses be paid later than fifteen days after
the date on which they are submitted to LEI.  Additionally, LEI shall promptly
pay all costs, expenses, taxes, assessments, insurance premiums, court costs,
actual attorney’s fees, expenses of litigation, expenses of sales, and other
similar and related expenses incurred by Rogers that relate in any way to her
loans to LEI, regardless of whether they are incurred before or after the
occurrence of an Event of Default or incurred in connection with the perfection,
preservation, or defense of the Security Interest, or the custody, protection,
collection, repossession, enforcement, or sale of the Collateral.  All of these
expenses shall become part of the Obligations and shall bear interest at the
Default Rate (as defined in the Letter Loan Agreement) from the date paid or
incurred by Rogers or her attorney until paid by LEI.
 
 
 
 
 
 
 
 
 
 

 
Security Agreement
Rogers-Lucas Energy Loan/August 13, 2013
Page  11 of 14
 

--------------------------------------------------------------------------------

 
E.                      Financing Statement.  LEI authorizes Rogers to file
financing statements (and, if necessary or appropriate, sign LEI’s name on
financing statements to authenticate them) describing the Collateral.  Rogers
shall be entitled, but not required, to file financing statements describing the
assets as set forth above and to attach a copy of the Collateral description to
the financing statement.  A carbon, photographic, or other reproduction of this
Security Agreement or a financing statement describing the Collateral with shall
be sufficient as a financing statement to the full extent permitted by
applicable law.


F.                      Further Assurances.  LEI agrees to execute all other
documents and instruments reasonably requested by Rogers or her attorney to
effectuate the intent of this Security Agreement upon written request by Rogers
or her attorney after the date of this Security Agreement.
 
G.                      Amendment and Written Waiver.  No waiver, modification,
or alteration of any provision of this Security Agreement, nor consent to any
departure from the terms of it or from the terms of any other document, shall be
effective unless it is in writing and signed by LEI and Rogers, and any executed
waiver shall be effective only for the specific purpose and in the specific
instance set forth in that document.  Any document purporting to amend or modify
this Security Agreement shall be of no force or effect unless the document
expressly states that it is intended to amend or modify the Security Agreement
and it is signed by Rogers and LEI.  No waiver by Rogers of any Event of Default
shall be deemed to be a waiver of any other or subsequent Event of Default nor
shall the waiver be deemed to be a continuing waiver.


H.                      Benefit.  This Security Agreement is binding upon and
inures to the benefit of LEI as indicated and of Rogers, and their respective
heirs, legal representatives, successors, and assigns, provided that neither LEI
nor Rogers may assign any rights, powers, duties, or obligations under this
Security Agreement without the prior written consent of the other Party.


I.                      Remedies Cumulative.  All rights and remedies of Rogers
under this Security Agreement are cumulative of each other and of every other
right or remedy that Rogers may otherwise have at law or in equity or under any
other document for the enforcement of the Security Interest or the enforcement
of any duties of LEI or any other Party liable regarding the Obligations.  The
exercise by Rogers of one or more rights or remedies shall not in any way affect
her right to exercise any of her other rights or remedies, or to subsequently
exercise the same rights or remedies in the future.
 
 
 
 
 
 
 
 
 
 
 

 
Security Agreement
Rogers-Lucas Energy Loan/August 13, 2013
Page  12 of 14
 

--------------------------------------------------------------------------------

 
J.                      Course of Dealing.  No course of dealing between LEI and
Rogers, nor any failure or delay by Rogers in exercising any of her rights,
powers, or privileges under the Loan Documents shall operate as a waiver of any
of Rogers’ rights, powers, or privileges; nor shall any single or partial
exercise of any right, power, or privilege under the Loan Documents preclude any
other or further exercise of that right, power, or privilege or the exercise of
any other right, power or privilege.


K.                      Severability.  The invalidity of any one or more
phrases, sentences, clauses, paragraphs, or sections of this Security Agreement
shall not affect the remaining portions of this Security Agreement.  If any one
or more of the phrases, sentences, clauses, paragraphs, or sections contained in
this Security Agreement are invalid, or operate to render this Security
Agreement invalid, then this Security Agreement shall be construed as if the
invalid phrase or phrases, sentence or sentences, clause or clauses, paragraph
or paragraphs, or section or sections had not been inserted.


L.                      Satisfaction of Obligations.  Upon the full and final
satisfaction of all of the Obligations and in the absence of a Default, as
determined by Rogers, this Security Agreement and all of the other Loan
Documents shall terminate and shall be declared null and void as of the date all
of the Obligations are fully and finally satisfied.  At that time, Rogers shall
release her lien on the Collateral and shall deliver to LEI at LEI’s expense,
the Collateral remaining in her possession that has not been sold or otherwise
applied pursuant to this Security Agreement.  Rogers shall also provide any
other termination statements reasonably required by LEI, also at its expense.


M.                      Governing Law.  The substantive laws of the State of
Texas govern the validity, construction, enforcement, and interpretation of this
Security Agreement without regard to any conflict of laws provisions.  All
Parties agree that venue for any action under this Security Agreement is proper
in Montgomery County, Texas.


N.                      Controlling Document.  To the extent that this Security
Agreement conflicts with or is in any way incompatible with any of the other
Loan Documents or any other loan document or instrument concerning the
Obligations that involves any loan of funds by Rogers to LEI, this Security
Agreement shall control over any other document, and if this Security Agreement
does not address an issue, then each other loan document executed by Rogers
shall control to the extent that it deals most specifically with an issue.


O.                      Incorporation of Other Documents.  The Parties agree
that the Loan Documents are all incorporated by reference in this Security
Agreement for all purposes as if fully set forth at length.


The parties have executed this instrument to be effective as of August 13, 2013.


 
 
 
 
 
 
 
 
 

 
Security Agreement
Rogers-Lucas Energy Loan/August 13, 2013
Page  13 of 14
 

--------------------------------------------------------------------------------

 
Maker:


Lucas Energy, Inc.




By:   /s/ Anthony C. Schnur                                       
         Anthony C. Schnur, Chief Executive Officer


Date of Signature: August 9, 2013




Secured Party:




/s/ Louise H. Rogers                                      
Louise H. Rogers, as her Separate Property


Date of Signature: August 12, 2013
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Security Agreement
Rogers-Lucas Energy Loan/August 13,
2013                                                                          
Page  14 of 14
 

--------------------------------------------------------------------------------

 

